         Case is
       USM-285 1:03-cr-00304-CBA          Document
                 a 5-part form. Fill out the form and 948
                                                      print 5Filed 10/15/18
                                                             copies.           Pageand
                                                                     Sign as needed 1 ofroute
                                                                                          1 PageID    #: 4867
                                                                                              as specified below.

  U.S. Department of Justice                                                         PROCESS RECEIPT AND RETURN
  United States Marshals Service                                                         See "Instructions for Service ofProcess bv U.S. Marshal"


   PLAINTIFF                                                                                                           COURTCASE NUMBER
   United States                                                                                                       CR-03-0304(CBA)

   DEFENDANT                                                                                                           TYPE OF PROCESS

   Richard Martino                                                                                                     Preliminary Order of Forfeiture

                      NAME OF INDIVIDUAL,COMPANY,CORPORATION. ETC.TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
       SERVE y One(1)cashier's check c/o United States Marshals Service
            AT
               {      ADDRESS (Street or RFD,Apartment No., City, Slate and ZIP Code)

                      225 Cadman Plaza East Street, Brooklyn, New York 11201
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW                                              Number of process to be
                                                                                                                   served with this Form 285


                 ^^CHARD P.DONOGHUE,United States Attorney                                                         Number of parties to be
                  Eastern District of New York                                                                     served in this case
                  271 Cadman Plaza East, 7th Floor
                  Brooklyn,New York 11201                                                                          Check for service
               [ Attn: Claire S. KeHeshian AT ISA                                                                  on U.S.A.


       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
   All Telephone Nundters, and Estimated Times Availablefor Service):
Fold                                                                                                                                                                  Po't'

        Please execute the Preliminary Order ofForfeiture dated May 13,2005 and deposit the funds into the Asset Forfeiture fund.
        Chase cashier's check #9818513398($100.00)

        CATID#05-FBI-002671


   Signature of Attorney other Orimnator requesting service on behalfoT              (g PLAINTIFF               TELEPHONE NUMBfR                   DATE



       C^/^QjUUL^.                                                                       ajJEFEI^DANT           (718)254-6051                     "T079fl8
       SPACE BELOW FOR USE OF U.S'. MARSHAl/ONLV-yDO NOT WRITE BE^OW Tpt^ LINE
   I acknowledge receipt for the total   Total Process   District of      District ti)       S       of Authorized USMS Deputy or                          Date
   number of process indicated.                                           SepvT^p^
   (Siffi onlyfor USM285 ifmore
   than one USM285 is submitted)                                                                                                                           fdh
   I hereby certify and return that I ED have personally served,D have legal evidence ofservice/Bnave executed as^^hown in "Rmarks",the process described
   on the individual,company,corporation,etc., at the address shown above on the on the individual,company,corporationTSiljr^^^ at the address inserted below.
   ED I hereby certify and return that I am unable to locate the individual,company,corporation, etc. named above(See remarks below)
   Name and title ofindividual served (ifnot shown above)                                                                 ED A person ofsuitable age and discretion
                                                                                                                               then residing in defendant's usual place
                                                                                                                               of abode

   Address (complete only different than shown above)



                                                                                                                          Sifmature^U.S. MarshaLor Dep



   Service Fee         Total Mileage Charges Forwarding Fee            Total Charges         Advance Deposits     Amount owed to U.S. Marshal* or
                       including endeavors)                                                                       (Amount of Refund*)


                                                                                                                                           0.00
   REMARKS:
                             '^/oo-oo                                                            {/Irh                                     '
                                                                                                                                           '/ 2018
   PR[.NT 5 COPIK.S:      1. CLERK OF THE COURT                                                                                          PRIOR EDITIONS MAY BE USED
                          2. USMS RECORD                                                                                 n
                          3. NOTICE OF SERVICE
                          4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                             ifany amount is owed. Please remit promptly payable to U.S. Marshal.                                                              Form USM-285
                          5. ACKNOWLEDGMENT OF RECEIPT                                                                                                             Rev. 12/80
